         Case 1:18-cv-02996-ER Document 36 Filed 09/08/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

FABIO AMERICO HERRERA,
                              Plaintiﬀ,
                                                                 ORDER
                – against –
                                                            18 Civ. 2996 (ER)
DOMINOS PIZZA LLC and DAVID J.
SHIELDS,
                              Defendants.


RAMOS, D.J.:
         �e Court referred this case to the court-annexed mediation program in December

2019. Doc. 31. Since then, the parties have been granted two extensions of time to

complete their mediation, with the latest extension expiring on July 24, 2020. Docs. 33,

35. According to mediation program staﬀ, the parties have twice adjourned scheduled

mediation sessions due to issues with discovery.

         �e parties are directed to ﬁle a joint status update by September 11, 2020.

Failure to obey this Order could result in sanctions, up to and including dismissal for

failure to prosecute. Fed. R. Civ. P. 41(b).


It is SO ORDERED.


Dated:     September 8, 2020
           New York, New York

                                                         EDGARDO RAMOS, U.S.D.J.
